Citation Nr: 0615938	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  97-13 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
leg and right hip disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).  During the pendency of the 
appeal, jurisdiction of the claim was transferred to the 
Waco, Texas RO.

Procedural history

The veteran was initially denied service connection for 
bilateral leg and right hip disabilities in an October 1994 
rating decision.  He did not appeal.

In September 1996, the RO received the veteran's request to 
reopen his previously-denied service-connection claim.  The 
October 1996 rating decision declined to reopen the claim on 
the ground that new and material evidence had not been 
submitted.  The veteran duly perfected an appeal.

The veteran presented testimony before a Veterans Law Judge 
at a November 1998 videoconference hearing.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  Following this hearing, the claim was remanded for 
the purpose of obtaining additional records from the 
veteran's service department and the National Personnel 
Records Center (NPRC).  After the additional development 
requested by the Board was accomplished, the RO again 
declined to reopen the veteran's previously-denied service-
connection claim in supplemental statements of the case 
(SSOCs) dated in March 2000, October 2002, and February 2003.  

During the pendency of the appeal, the Veterans Law Judge who 
conducted the November 1998 hearing left the Board's 
employment.  Accordingly, the veteran was provided the 
opportunity to have an additional hearing before another 
Veterans Law Judge.  Such hearing was conducted in March 
2003, at which time the veteran presented testimony at a 
videoconference hearing with the undersigned Acting Veterans 
Law Judge.  A transcript of this hearing has been associated 
with the veteran's VA claims folder.  

Following the March 2003 hearing, the Board again remanded 
the claim, this time to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and to obtain additional 
private medical records identified by the veteran.  After the 
additional development requested by the Board was 
accomplished, the Appeals Management Center (AMC) again 
denied the veteran's claim in a January 2006 SSOC.  The case 
is now once again before the Board.


FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral leg and right hip disabilities.

2.  Evidence submitted since the October 1994 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The unappealed October 1994 rating decision is final.  Since 
this decision, new and material evidence has not been 
received, and the claim of entitlement to service connection 
for bilateral leg and right hip disabilities is not reopened 
and remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (in effect prior to August 29, 2001); 38 
C.F.R. §§ 3.104(a), 20.1103 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for 
bilateral leg and right hip disabilities.  He essentially 
maintains that these disabilities had their onset during his 
period of active duty.

As was noted in the Introduction, the veteran's initial claim 
of entitlement to service connection for bilateral leg and 
right hip disabilities was denied in an unappealed October 
1994 rating decision.  Implicit in the veteran's presentation 
is the contention that he has submitted new and material 
evidence which is sufficient to reopen his claim.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the April 1997 statement of the case (SOC) and 
numerous SSOCs of the pertinent law and regulations 
(including those relating to the reopening of claims based on 
the submission of new and material evidence), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in April 
2002 and March 2004 which were specifically intended to 
address the requirements of the VCAA.  The April 2002 letter 
from the RO specifically notified the veteran that to support 
a claim for service connection, the evidence must show an 
"injury in military service or a disease that began in or 
was made worse during military service, OR an event in 
service causing injury or disease;" a "current physical or 
mental disability;" and a "relationship between your 
current disability and an injury, disease, or event in 
service" (emphasis in original).  

Moreover, in compliance with the  recent holding of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. 
Vet. App. Mar. 31, 2006), the March 2004 letter informed the 
veteran that because he was previously denied service 
connection for bilateral leg and right hip disabilities, he 
was required to submit new and material evidence.  The 
veteran was advised that "[n]ew and material evidence must 
raise a reasonable possibility, that when considered with all 
the evidence of record (both old and new), that the outcome 
(conclusion) would change.  The evidence can't simply be 
redundant (repetitive) or cumulative of that which we had 
when we previously decided your claim."  Moreover, the 
veteran was informed that "[t]o qualify as 'new evidence,' 
it must be submitted to VA for the first time," and that 
"to qualify as 'material evidence,' the additional 
information must relate to an unestablished fact necessary to 
substantiate your claim" (emphasis in original).  While the 
language employed by the March 2004 letter employed language 
more closely follows the current regulatory framework 
regarding new and material evidence (as opposed to that in 
effect prior to August 2001 which is applicable in the 
instant case), the March 2004 letter made clear that absent 
new and material evidence, the previously-denied service-
connection claim could not be reconsidered.  In any event, 
the veteran was provided with the proper regulatory 
provisions regarding new and material evidence in the April 
1997 SOC.

As will be discussed in greater detail below, the veteran was 
previously denied service connection primarily because the 
medical evidence of record failed to show current leg and hip 
disabilities, any indication that these claimed conditions 
began in service, or a causal relationship between any 
current hip or leg disability and military service.  By 
informing the veteran of the need to submit evidence of an 
"injury in military service or a disease that began in or 
was made worse during military service;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
service" the April 2002 VCAA letter specifically advised the 
veteran to provide evidence serving to fill the prior gap in 
the evidence.  See Kent, supra.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the April 2002 letter advised the veteran that 
if "there are private medical records that would support 
your claim, you can complete, sign, and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information to [VA], and we will request those records for 
you.  Use a separate form for each doctor or hospital where 
you were treated" (emphasis in original).  Alternatively, 
the veteran was notified that "[y]ou can get these records 
yourself and send them to us" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim to reopen was initially 
adjudicated by the RO in October 1996, several years before 
the enactment of the VCAA in November 2000.  Furnishing the 
veteran with VCAA notice prior to initial adjudication was 
clearly an impossibility; VA's General Counsel has held that 
the failure to provide VCAA notice prior to initial 
adjudication in such circumstances does not constitute error.  
See VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the April 2002 and March 2004 VCAA letters.  His 
claim was then readjudicated in the January 2006 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds 444 F.3d 1328 
(Fed. Cir. 2006), that timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, the veteran engaged the services of a duly 
qualified representative, who is presumably familiar with the 
VCAA and the evidence needed to reopen the veteran's 
previously-denied service-connection claim.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) decision to not reopen the claim.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of a reopened claim and 
the grant of service connection.  The veteran's claim of 
entitlement to service connection was previously denied based 
on elements (2) and (3), existence of a disability and its 
relationship to service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to these crucial elements.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The Board hastens to 
add, however, that pursuant to its October 2003 remand, 
medical records from a host of private physicians were 
obtained, including from, inter alia, J.O., M.D; Kaiser 
Permanente; H.W., M.D.; and A.G., M.D.  

Moreover, the RO has made repeated attempts to secure the 
veteran's service medical and personnel records.  With the 
exception of the veteran's separation physical examination, 
these records are not currently on file and have apparently 
been destroyed in a July 1973 fire at the NPRC.  All of the 
RO's efforts to obtain service medical and personnel records 
have been unsuccessful.  Therefore, it is clear that 
additional attempts to obtain these records would be futile 
and would only serve to delay resolution of this appeal.  See 
38 U.S.C. § 5103A(2) [VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim]; 
see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  Therefore, 
the Board will proceed to evaluate the claim on the evidence 
currently of record.

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) [wherein the Court declined to 
apply an "adverse presumption" where records have been lost 
or destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

The Board further notes that, under the law, an examination 
is not required in the context of new and material evidence 
claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 
45,620, 45,628 (August 29, 2001).  

Finally, the Board notes that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at Board hearings in November 1998 and March 2003.  

Accordingly, the Board will move on to a discussion of the 
issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).


Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(AOJ) that are not appealed in the prescribed time period are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened only when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly-submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in September 1996, prior to the enactment of the 
revised regulation, this case will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2000), 
discussed in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).]

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously-denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed October 1994 rating decision.
	
The "old" evidence

At the time of the October 1994 rating decision, the evidence 
of record included the veteran's separation physical 
examination (evidently the only service record to survive the 
1973 NPRC fire) and outpatient treatment records from Kaiser 
Permanente, H.W., M.D., and M.Z., D.O. 

The veteran's service separation examination was pertinently 
negative for complaint or diagnosis of any hip or leg 
disability.  The veteran's lower extremities, spine, and 
musculoskeletal system were specifically characterized as 
being within normal limits.

Private treatment records were also pertinently negative for 
any complaint or treatment of a hip or leg disability of any 
kind.  These records primarily chronicled the veteran's 
history of treatment for a low back disability from the late 
1970s to the mid 1990s, and contain no mention of any hip or 
leg pain.  While treatment records from Dr. M.Z. noted 
episodes of "sciatica" stemming from the veteran's 
nonservice-connected low back disability, no distinct leg or 
hip disability apart from this condition was noted.  
Moreover, none of the private treatment records available in 
1994 made any mention of a hip or leg disability in service 
or otherwise related any current disability to the veteran's 
period of active duty.  


The October 1994 rating decision

In October 1994, the RO denied the veteran service connection 
for bilateral leg and right hip disabilities.  The RO 
essentially determined that the veteran did not have a 
current leg or hip disability, that there was no indication 
that these claimed conditions began in service, and that 
there was no causal relationship between any current hip or 
leg disability and the veteran's military service.  

The veteran was informed of the October 1994 rating decision 
by letter from the RO dated October 28, 1994.  He did not 
appeal.  In September 1996, the veteran requested that his 
claim be reopened.  After the RO denied the claim, this 
appeal followed.

The additionally-submitted evidence

The evidence added to the record since the October 1994 Board 
decision consists of outpatient treatment records from, inter 
alia, J.O., M.D; Kaiser Permanente; H.W., M.D.; and A.G., 
M.D; personal statements from K.D. (another soldier who 
apparently served with the veteran) and the veteran's spouse; 
the transcript of Board hearings held in November 1998 and 
March 2003; and various argument submitted by the veteran and 
his representative.  This evidence will be analyzed below.

Analysis

In essence, the October 1994 rating decision denied the 
veteran's claim because each of the three Hickson elements 
(evidence of a current disability, in-service incurrence of 
disease or injury, and medical nexus) were lacking.

The unappealed October 1994 Board decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  As explained above, 
the veteran's claim for service connection for bilateral leg 
and right hip disabilities may only be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2000); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally-submitted (i.e. 
after October 1994) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran has a current leg or hip disability and whether 
such is related to his military service.

While the additionally-submitted evidence may be considered 
"new" in that it was not of record at the time of the 
October 1994 rating decision, it is not "material."  The 
additionally-submitted medical records, like their pre-
October 1994 counterparts, reflect ongoing treatment for an 
array of medical conditions, primarily a nonservice-connected 
low back disability.  They contain no record of treatment or 
diagnosis of current hip or leg disabilities, no mention of 
the veteran's military service, and no other statement 
relating any purported hip or leg disability to the veteran's 
period of active duty.  While these records do note sporadic 
complaint of right hip and bilateral thigh pain/numbness, 
such has been identified by the medical records as a symptom 
of the veteran's nonservice-connected low back disability 
rather than a distinct hip or leg disability.

In short, the additionally-submitted medical evidence fails 
to demonstrate any current right hip or bilateral leg 
disability.  The medical evidence also does not relate such 
claimed disabilities to any incident of  the veteran's 
service.  Because this evidence fails to satisfy any of the 
Hickson elements, and is cumulative of the medical evidence 
of record at the time of the October 1994 rating decision, it 
is not material and is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  See generally Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[holding that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].  

The remainder of the evidence consists of statements from the 
veteran, his spouse, and K.D. to the affect that the veteran 
has suffered from hip and leg pain since service.  This is 
essentially reiterative of similar statements the veteran has 
made in the past.  As such, these statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Furthermore, such statements cannot be considered new and 
material as to the question of medical nexus.  While the 
veteran, his spouse, and K.D. are free to report their 
observation of the veteran's symptoms, they are not competent 
to render an opinion as to medical matters, such as whether 
the veteran has a current hip and/or leg disability and 
whether such is related to his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered by the veteran, his spouse, and K.D. amount to 
speculation and are not competent medical evidence.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Thus, the evidence submitted after October 1994 fails to 
demonstrate the existence of a hip or leg disability, fails 
to establish in-service incurrence or aggravation of a hip or 
leg disability, and fails to show a relationship between 
military service and any current disability.  As explained 
above, each of these elements was lacking at the time of the 
October 1994 rating decision.  The additionally-received 
evidence does not address these missing elements, and thus is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000); see also Hodge, supra.  

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for bilateral leg and right 
hip disabilities is unsuccessful.  The recently-submitted 
evidence not being both new and material, the claim of 
service connection for bilateral leg and right hip 
disabilities is not reopened and the benefit sought on appeal 
remains denied.



Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for bilateral leg and right 
hip disabilities.  The claim is not reopened and remains 
denied.



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


